  Case 3:17-cv-02650-N Document 39 Filed 10/02/18                  Page 1 of 10 PageID 197


                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


CHRIS BARNARD, JOLENE FURDEK, and                                               PLAINTIFFS
RENE REVILLA, Each Individually and on
Behalf of All Others Similarly Situated


vs.                                   3:17-cv-2650-N


FUSION LOGISTICS, INC.;                                                        DEFENDANTS
FUSION LOGISTICS, LLC; PEI OHIO, INC.; and
PREMIUM TRANSPORTATION STAFFING, INC.


                 PLAINTIFFS’ RESPONSE TO MOTION TO STRIKE
             PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION


                                 I.        INTRODUCTION

       Defendants’ Motion to Strike Plaintiffs’ Motion for Conditional Certification (ECF

No. 32) (hereinafter “Motion to Strike”) should be denied and dismissed because

Plaintiffs’ Motion for Conditional Certification, for Approval and Distribution of Notice and

for Disclosure of Contact Information (ECF No. 30) (hereinafter “Motion for Conditional

Certification”) is timely under this Court’s Scheduling Order (ECF No. 28). Even if it were

not, the Motion for Conditional Certification should still be considered by this Court on

the merits due to the particular facts and circumstances of this case, including Plaintiffs’

understanding of the Scheduling Order, ongoing negotiations between Plaintiffs and

Defendants, and the timeframe established by the Scheduling Order.




                                          Page 1 of 10
                       Chris Barnard, et al. v. Fusion Courier, Inc., et al.
                            U.S.D.C. (N.D. Tex.) No. 3:17-cv-2650-N
                           Plaintiffs’ Response to Motion to Strike
  Case 3:17-cv-02650-N Document 39 Filed 10/02/18                        Page 2 of 10 PageID 198


                    II.        LEGAL STANDARD: MOTION TO STRIKE

        Under Rule 12(f), a court “may strike from a pleading1 an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” F.R.C.P. 12(f). “Rule 12(f)

motions require a showing of prejudice.” Landmark Graphics Corp. v. Seismic Micro

Tech., Inc., 2007 U.S. Dist. LEXIS 4405, *3 (S.D. Tex. Jan. 22, 2007). Conclusory

statements about unfair prejudice will not suffice, but rather a stronger showing is

required under Rule 12(f). Id. at *4 (citing Auto Wax Co., Inc. v. Mothers Polishes Waxes

Auto Wax Co., 2007 U.S. Dist. LEXIS 3635, 2002 WL 368526, *5 (N.D. Tex.).

        Motions made under Rule 12(f) are disfavored. Id.; See also Stanbury Law Firm,

P.A. v. IRS, 221 F.3d 1059, 1063 (8th Cir. 2000) (noting that “striking a party’s pleadings

is an extreme measure, and, as a result, it has been previously held that motions to

strike under Fed. R. Civ. P. 12(f) are viewed with disfavor and are infrequently granted”)

(internal citations, quotation marks, and editing marks omitted). This is especially true

because a motion to strike is often “sought by the movant simply as a dilatory or

harassing tactic.” Dallas v. Am. Gen. Life & Accident Ins. Co., 2011 U.S. Dist. LEXIS

49910 at *2–3 (E.D. Mo. May 10, 2011). (citing Wright & Miller, 5C Fed. Prac., & Proc.

Civ. § 1380 (3d ed. 2010)).

                                       III.        ARGUMENT

        To begin with, Plaintiffs’ Motion for Conditional Certification may not be the

subject of a motion to strike because it does not contain an insufficient defense or any


        1
                 Because Rule 12(f) only applies to “pleadings,” Plaintiffs’ Motion for Conditional Certifica-
tion may not be the subject of a motion to strike because it is not a “pleading.” The term “pleadings” has a
very specific and limited definition. Only the following documents are considered “pleadings:” a complaint,
an answer to a complaint, an answer to a counterclaim designated as a counterclaim, an answer to a
crossclaim, a third-party complaint, an answer to a third-party complaint, and a court-ordered reply to an
answer. F.R.C.P. 7(a).
                                                 Page 2 of 10
                            Chris Barnard, et al. v. Fusion Courier, Inc., et al.
                                   U.S.D.C. (N.D. Tex.) No. 3:17-cv-2650-N
                                  Plaintiffs’ Response to Motion to Strike
   Case 3:17-cv-02650-N Document 39 Filed 10/02/18                         Page 3 of 10 PageID 199


redundant, immaterial, impertinent, or scandalous matter, and Defendants do not

suggest that it does. Rather, the entire basis of Defendants’ Motion to Strike is

Defendants’ misplaced argument that Plaintiffs’ Motion for Conditional Certification is

untimely.2

        Plaintiffs’ Motion for Conditional Certification is not untimely. This Court’s

Scheduling Order sets the deadline for “all motions” at ninety days before the trial on

March 4, 2019, which is December 4, 2018. Scheduling Order ¶ 3(e). ECF No. 28.

Plaintiffs’ Motion for Conditional Certification falls under this category of “motions” and is

therefore timely because it was filed on September 4, 2018, a full ninety-one days

before this deadline.

        Defendants argue that Plaintiffs’ Motion for Conditional Certification is actually a

motion for leave to join additional parties that falls under the deadline of April 16, 2018,

for joining parties and amending pleadings, set by Paragraph 2 of the Scheduling Order.

Scheduling Order ¶ 2, ECF No. 28. Paragraph 2 of the Scheduling Order states:

        Any motions for leave to join additional parties must be filed within ninety
        days of this Order. Any motion for leave to amend pleadings under Rule
        15(a) must be filed within 180 days of this Order. Any motion for leave to
        amend pleadings after that date must show good cause pursuant to Rule
        16(b).


        2
                   Defendants also argue that Plaintiffs’ Motion for Conditional Certification “violates this
Court’s Local Rules in that neither a Certification of the required pre-filing conference nor a proposed Or-
der has been filed with the Motion.” Def. Brief in Support of Motion to Strike, p. 4, fn 1. ECF No. 33. The
first of these allegations, regarding Certification, is factually inaccurate. The Certification of conference is
located on Page 5 of Plaintiffs’ Motion for Conditional Certification (ECF No. 30).
          Regarding the proposed order, Plaintiffs did not file a proposed order because the local rules do
not appear to require it. The requirement of a proposed order under Local Rule 7.1(c) begins with an ex-
ception to the rule, namely “an opposed motion that is submitted on paper . . . .”. LR 7.1(c). Because
Plaintiffs’ motion was opposed, and because it was submitted on paper, Plaintiffs did not file a proposed
order. If Plaintiffs have misunderstood the rule, or have missed some other rule or directive that requires
a proposed order, Plaintiffs are ready, willing and able to provide a proposed order. In any event, De-
fendants make no argument that the failure to attach a proposed Order is, or could be, or should be, a
basis for its Motion to Strike or that it suffered any prejudice as a result.
                                                   Page 3 of 10
                              Chris Barnard, et al. v. Fusion Courier, Inc., et al.
                                   U.S.D.C. (N.D. Tex.) No. 3:17-cv-2650-N
                                   Plaintiffs’ Response to Motion to Strike
  Case 3:17-cv-02650-N Document 39 Filed 10/02/18                  Page 4 of 10 PageID 200


Defendants argue that the first sentence, referring to “motions for leave to join additional

parties,” includes motions for conditional certification. However, the plain language of

this sentence indicates that it is intended to apply only to motions for joinder under Rule

20, which provides for a specific mechanism for plaintiffs and defendants to be joined

where the claims at issue arise “out of the same transaction, occurrence or services of

transactions or occurrences.”

       Other courts agree that deadlines referring to motions to join parties apply to

motions under Federal Rules 19 and 20, not motions for conditional certification. Garcia

v. Triple D Sec. Corp., No. H-10-4231, 2012 U.S. Dist. LEXIS 30143, at *5–6 (S.D. Tex.

Mar. 6, 2012); Lewis v. Nat'l Fin. Sys., Civil Action No. 06-1308 (DRH) (ARL), 2007 U.S.

Dist. LEXIS 62320, at *3–4 (E.D.N.Y. Aug. 23, 2007) (“The deadline to amend pleadings

refers to motions pursuant to Rule 15 of the Federal Rules of Civil Procedure.

Defendants' argument that a certification motion seeks to add new parties and by doing

so amend the pleadings, while perhaps clever, is not well taken.”); see also Ex. 3, Order,

p. 2, Johnson v. A and R Mobile Home Supply and Service, Inc., Case No. 4:16-cv-577-

DPM (E.D. Ark., Dec. 6, 2016), ECF No. 11 (recognizing that the “motions” deadline

included motions for conditional certification).

       These decisions make sense because a motion for conditional certification is not

the same as a motion for leave to join parties, and completely different standards

govern the procedures. As noted above, Rule 20 requires that the claims at issue arise

“out of the same transaction, occurrence or series of transactions or occurrences,” while

collective certification under 29 U.S.C. § 216(b) (“Section 216(b)”) requires that the

parties be “similarly situated.” Moreover, plaintiffs joined under Rule 20 are named

                                          Page 4 of 10
                       Chris Barnard, et al. v. Fusion Courier, Inc., et al.
                            U.S.D.C. (N.D. Tex.) No. 3:17-cv-2650-N
                           Plaintiffs’ Response to Motion to Strike
   Case 3:17-cv-02650-N Document 39 Filed 10/02/18                        Page 5 of 10 PageID 201


plaintiffs whose claims must generally be tried on the merits, whereas opt-in plaintiffs

under the collective action procedures may simply be dismissed from the case upon

“decertification,” which may have nothing to do with the merits of the claim. See e.g.,

Wilson v. Navika Capital Grp., LLC, No. 4:10-CV-1569, 2014 U.S. Dist. LEXIS 7181, at

*47 (S.D. Tex. Jan. 17, 2014) (“If the court finds that the plaintiffs are not similarly

situated, then the class is decertified, the ‘opt-in’ plaintiffs are dismissed without

prejudice, and the original plaintiffs proceed to trial on their individual claims.”).3 Rule 20

and Section 216(b) are very different procedures with different standards and statuses

vis-à-vis the individuals they govern. Opt-in Plaintiffs under Section 216(b) are not

“joined” in an action; therefore, Paragraph 2 of the Scheduling Order does not apply to

conditional certification motions.

        If Paragraph 2 of the scheduling order were intended to apply to motions for

conditional certification, the fact that the meaning of Paragraph 2 is unclear should

weigh in Plaintiffs’ favor.4 “Scheduling order[s] are entered to ensure the orderly and

timely progression of matters before the Court and not as a trap for the unwary.” Lewis,

2007 U.S. Dist. LEXIS 62320, at *4.

        Even if Plaintiffs’ Motion for Conditional Certification were untimely under the

current Scheduling Order, Defendants must establish prejudice to support their Rule

12(f) request. Landmark Graphics Corp., 2007 U.S. Dist. LEXIS 4405, at *3. Defendants

        3
                  The following factors are relevant at the decertification stage: “(1) the disparate factual
and employment settings of the individual plaintiffs; (2) the various defenses available to defendant which
appear to be individual to each plaintiff; and (3) fairness and procedural considerations.” Id.
         4
                  Defendants attempt to leverage Plaintiffs’ use of the word “join” in the Joint Report to
support their argument, but this only underscores the weakness of Defendants’ position. The Joint Report
is informational and provides the Court with guidance in making a scheduling order. See e.g., Order Re-
quiring Status and Scheduling Conference. ECF No. 23. Defendants’ effort to turn it into a vehicle for
sweeping concessions is misplaced. Of the categories of information for the Joint Report dictated by the
Court, “Possible joinder of additional parties” is simply the best location to include a discussion of the col-
lective nature of this case.
                                                 Page 5 of 10
                             Chris Barnard, et al. v. Fusion Courier, Inc., et al.
                                  U.S.D.C. (N.D. Tex.) No. 3:17-cv-2650-N
                                 Plaintiffs’ Response to Motion to Strike
  Case 3:17-cv-02650-N Document 39 Filed 10/02/18                   Page 6 of 10 PageID 202


claim “prejudice” in the form of increased fees and costs resulting from a continuance of

the trial date in this case that may (or may not) result from certification of a collective

action in this case. Defendants do not explain how their fees and costs would be

increased by this imagined continuance, and this type of conclusory allegation of

prejudice is insufficient in the Rule 12(f) context. See Id. at *4.

       In addition, Defendants’ assertion of prejudice, however unsubstantiated, via the

filing of Plaintiffs’ Motion for Conditional Certification is tempered by Defendants’

knowledge that Plaintiffs intended to proceed with a collective action in this case.

Plaintiffs asserted in their Original Complaint—Collective Action (hereinafter “Complaint”)

(ECF No. 1) that they intended to proceed with a collective action. Not only is this intent

reflected in the title of the Complaint, but Plaintiffs outlined specific collective action

allegations and identified a cause of action under the collective action procedures of the

FLSA. See Complaint ¶¶ 61–65, 71–75. ECF No. 1.

       But Plaintiffs’ pursuit of collective claims did not end with the Complaint. Plaintiffs

and Defendants have engaged in settlement negotiations since very early on in this

litigation. See Ex. 1, Email dated December 20, 2017 (email from counsel for

Defendants to counsel for Plaintiffs’ suggesting conducting “informal discovery” for

purposes of resolving this case “early in the litigation process”). Within the negotiation

process, Plaintiffs instructed Defendants that they continued to seek collective action

certification in this case. See Ex. 2, Email dated May 10, 2018 (email from counsel for

Defendants to counsel for Plaintiffs with attached damages calculations, sent in

response to email from counsel for Plaintiffs to counsel for Defendants inquiring as to

whether Plaintiffs’ conditional certification motion should be filed prior to mediation).

                                           Page 6 of 10
                        Chris Barnard, et al. v. Fusion Courier, Inc., et al.
                             U.S.D.C. (N.D. Tex.) No. 3:17-cv-2650-N
                            Plaintiffs’ Response to Motion to Strike
  Case 3:17-cv-02650-N Document 39 Filed 10/02/18                    Page 7 of 10 PageID 203


Notably, counsel for Defendants raised no objection to Plaintiffs’ inquiry regarding

conditional certification, even though, as Defendants argue, the deadline for joining

parties under this Court’s Scheduling Order had already passed. Id.

         Even if Plaintiffs’ Motion for Conditional Certification were untimely, consideration

of an untimely conditional certification request can be appropriate even where

continuance of the scheduled trial may result. In Galvan v. DNV GL USA, Inc., the court

proceeded with consideration of a plaintiff’s untimely conditional certification request,

even though the case had already been pending for a year, because discovery was not

closed and “judicial economy weigh[ed] in favor of the collective action instead of having

potential opt-ins filing their own actions, and the [d]efendant [would] not suffer any real

prejudice from a short continuance of the current deadlines in the scheduling order.”

Civil Action No. 4:17-CV-1543, 2018 U.S. Dist. LEXIS 85915, at *4 (S.D. Tex. May 22,

2018).

         The same is true here. Discovery does not close until December 4, 2018, ninety-

one days after Plaintiffs’ Motion for Conditional Certification was filed. See Scheduling

Order ¶ 3(e). ECF No. 28. Just as in Galvan, judicial economy in this case weighs in

favor of trying the case as a collective action instead of having potential opt-ins file their

own actions. And just as in Galvan, Defendants will not suffer any real prejudice from a

continuance of the trial date and litigation deadlines.

         Galvan is not the only court to weigh the perceived prejudice to the defendant

against the rights of the plaintiff and putative class members. In Sarikaputar v. Veratip

Corp., the plaintiff missed a specific deadline for conditional certification motions, yet the

court refused to deny the motion based solely on its untimeliness because the

                                            Page 7 of 10
                         Chris Barnard, et al. v. Fusion Courier, Inc., et al.
                              U.S.D.C. (N.D. Tex.) No. 3:17-cv-2650-N
                             Plaintiffs’ Response to Motion to Strike
  Case 3:17-cv-02650-N Document 39 Filed 10/02/18                  Page 8 of 10 PageID 204


defendants had “not shown any prejudice resulting from the late filing of the motion,”

and denial of the motion could “prejudice any opt-in plaintiffs who have valid claims.” No.

1:17-cv-00814 (ALC) (SDA), 2018 U.S. Dist. LEXIS 147244, at *5–7 (S.D.N.Y. Aug. 29,

2018). Although some delay in trial dates and other litigation deadlines may occur as a

result of conditional certification, this is not an inherently unreasonable result. See also

Degidio v. Crazy Horse Saloon & Rest., Inc., Civil Action No. 4:13-cv-02136-BHH, 2015

U.S. Dist. LEXIS 132558, at *60–62 (D.S.C. Sep. 30, 2015) (permitting plaintiff to

proceed on motion for conditional certification even though discovery had closed and

deadline and plaintiff’s summary judgment motion had been filed, noting that “the Court

assures the defendant that it has the ability to alter the scheduling order and permit

class discovery as necessary”).

        As in Galvan and Sarikaputar, consideration of Plaintiffs’ Motion for Conditional

Certification is appropriate even if it filed past its deadline. If this Court determines that

conditional certification is appropriate in this case, then the Court can consider whether

any deadlines must be continued. If so, then those continuances are appropriate to

accommodate opt-in plaintiffs and should be granted. Defendants have specified no

actual harm that would result from the delay, and Plaintiffs expect that any delay would

not be excessive, given that discovery and motions deadlines are still over two months

away.

                                IV.         CONCLUSION

        For the reasons set forth above, Plaintiffs respectfully request that this Court

deny Defendants’ Motion to Strike. Consideration of Plaintiffs’ Motion for Conditional

Certification is appropriate, particularly in the circumstances of this case in which 1) the

                                          Page 8 of 10
                       Chris Barnard, et al. v. Fusion Courier, Inc., et al.
                            U.S.D.C. (N.D. Tex.) No. 3:17-cv-2650-N
                           Plaintiffs’ Response to Motion to Strike
  Case 3:17-cv-02650-N Document 39 Filed 10/02/18                 Page 9 of 10 PageID 205


language of the Scheduling Order indicates that conditional certification motions are not

due until December 4, 2018, the date when motions are due; 2) neither discovery nor

motions deadlines had passed as of the filing of Plaintiffs’ Motion for Conditional

Certification; and 3) Defendants have been aware that Plaintiffs intended to file a

conditional certification motion both through the allegations contained in the pleadings

and via conversations between counsel for the parties.

                                                    Respectfully submitted,

                                                    CHRIS BARNARD, JOLENE FURDEK,
                                                    and RENE REVILLA, Each
                                                    Individually and on Behalf of All
                                                    Others Similarly Situated,
                                                    PLAINTIFFS

                                                    SANFORD LAW FIRM, PLLC
                                                    One Financial Center
                                                    650 S. Shackleford Road, Suite 411
                                                    Little Rock, Arkansas 72211
                                                    Telephone: (501) 221-0088
                                                    Facsimile: (888) 787-2040

                                                    /s/ Josh Sanford
                                                    Josh Sanford
                                                    Tex. Bar No. 24077858
                                                    josh@sanfordlawfirm.com




                                         Page 9 of 10
                      Chris Barnard, et al. v. Fusion Courier, Inc., et al.
                           U.S.D.C. (N.D. Tex.) No. 3:17-cv-2650-N
                          Plaintiffs’ Response to Motion to Strike
 Case 3:17-cv-02650-N Document 39 Filed 10/02/18                 Page 10 of 10 PageID 206


                             CERTIFICATE OF SERVICE
      I, Josh Sanford, do hereby certify that, on the date imprinted by the CM/ECF
system, the foregoing RESPONSE was filed via the Court’s CM/ECF System which will
provide notice to the following:

      Katherine M. Anand, Esq.
      kanand@estesthornecarr.com
      Terah Moxley, Esq.
      tmoxley@estesthornecarr.com
      3811 Turtle Creek Blvd., Suite 2000
      Dallas, Texas 75219
      Telephone: (214) 599-4000
      Facsimile: (214) 599-4099

      Mark Katz, Esq.
      mkatz@ulmer.com
      Trevor J. Hardy, Esq.
      thardy@ulmer.com
      1660 West Second Street, Suite 1100
      Cleveland, Ohio 44113-1406
      Telephone: 216-583-7000
      Facsimile: 216-583-7001
                                                   /s/ Josh Sanford
                                                   Josh Sanford




                                       Page 10 of 10
                     Chris Barnard, et al. v. Fusion Courier, Inc., et al.
                          U.S.D.C. (N.D. Tex.) No. 3:17-cv-2650-N
                         Plaintiffs’ Response to Motion to Strike
